Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consnt to the inclusion in this Registration Statement on Form S-1 (Amendment No. 7) of our report dated January 30, 2013 relating to the consolidated financial statements as of December 31, 2011 (Successor) and 2010 (Predecessor) and for the periods from January 12, 2011 (inception) to December 31, 2011 (Successor), the period from January 1, 2011 to January 11, 2011 (Predecessor), the year ended December 31, 2010 (Predecessor), and the period from December 17, 2007 (Predecessor's inception) to January 11, 2011. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas February 5, 2013
